Electronically Filed
                                                        Supreme Court
                                                        SCWC-13-0000415
                                                        06-AUG-2015
                                                        07:52 AM



                             SCWC-13-0000415

            IN THE SUPREME COURT OF THE STATE OF HAWAIʻI


                            JAMES K. LIBERO,
                    Petitioner/Petitioner-Appellant,

                                   vs.

                            STATE OF HAWAIʻI,
                     Respondent/Respondent-Appellee.


          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
                 (CAAP-13-0000415; CR. NO. 98-0697)

         ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, Pollack, McKenna, and Wilson, JJ.)

           Petitioner/Petitioner-Appellant James K. Libero’s

 Application for Writ of Certiorari, filed on June 22, 2015, is

 hereby rejected.

           DATED: Honolulu, Hawaiʻi, August 6, 2015.

 James K. Libero                    /s/ Mark E. Recktenwald
 petitioner pro se
                                    /s/ Paula A. Nakayama
                                    /s/ Sabrina S. McKenna
                                    /s/ Richard W. Pollack
                                    /s/ Michael D. Wilson